Order filed November 29, 2012.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-12-00992-CV
                                NO. 14-12-01017-CV
                                  ____________

      IN THE INTEREST OF M.C.R. AND A.J.R., CHILDREN, Appellants


                      On Appeal from the 314th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-00769


                                      ORDER

      On October 29, 2012, A.D.L. filed a notice of appeal from the judgment signed
October 16, 2012, and the appeal was assigned to this court under our appellate number
14-12-00992-CV. On November 5, 2012, L.S. filed a notice of appeal from the same
judgment, which was assigned to this court under our appellate number 14-12-01017-CV.

      We order the appeals pending under our appellate case numbers 14-12-00992-CV
and 14-12-01017-CV CONSOLIDATED. The existing filing deadlines in case number
14-12-00992-CV will apply to both cases. All documents filed in the consolidated
appeals shall be filed under case number 14-12-00992-CV.
PER CURIAM